UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4742


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRELL HENRY ADAM,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Terry L. Wooten, Senior District Judge. (0:18-cr-00746-TLW-1)


Submitted: March 5, 2020                                          Decided: March 26, 2020


Before KING, WYNN, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. A. Lance Crick, Acting
United States Attorney, T. DeWayne Pearson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Henry Adam appeals from his 300-month prison sentence imposed

following his guilty plea to use of a minor to engage in sexually explicit conduct for the

purpose of producing visual depictions of the conduct, in violation of 18 U.S.C. § 2251(a)

(2018). Adam argues that the district court erred in enhancing his offense level under U.S.

Sentencing Guidelines Manual § 2G2.1(b)(3) (2018).           The Government argues that

Adam’s appeal is foreclosed by the valid waiver of appellate rights contained in his plea

agreement. We dismiss the appeal.

       “A defendant may waive the right to appeal his conviction and sentence [in a plea

agreement] so long as the waiver is knowing and voluntary.” United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013) (internal quotation marks omitted). We review the

validity of an appeal waiver de novo and will enforce it if it is valid and the issue appealed

is within the scope of the waiver. United States v. Adams, 814 F.3d 178, 182 (4th Cir.

2016). “Generally . . . if a district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

defendant understood the full significance of the waiver, the waiver is valid.” United

States v. McCoy, 895 F.3d 358, 362 (4th Cir.) (internal quotation marks omitted),

cert. denied, 139 S. Ct. 494 (2018).

       An appeal waiver does not, however, bar the appeal of a sentence imposed in excess

of the statutory maximum, or the right to appeal a sentence based on a constitutionally

impermissible factor such as race, or proceedings conducted in violation of the Sixth

Amendment right to counsel after entry of the guilty plea. United States v. Thornsbury,

                                              2
670 F.3d 532, 539 (4th Cir. 2012). It also does not bar an appeal raising issues outside of

the scope of the waiver. See Adams, 814 F.3d at 183.

       Upon review of the record and the parties’ briefs, we conclude that Adam knowingly

and voluntarily waived his right to appeal his prison sentence and that his appellate

challenge falls squarely within the compass of his valid waiver of appellate rights.

Accordingly, we dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3